Citation Nr: 1749605	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO. 14-05 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral leg condition as secondary to service-connected postoperative low back strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1988 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board finds that remand is required to the Agency of Original Jurisdiction (AOJ), as the medical opinion from the VA examiner is incomplete. Accordingly, the Board REMANDS this case for further evidentiary development and adjudication. 


REMAND

The Board finds that additional development is needed before the Veteran's claim can be decided. The Veteran was afforded a VA examination in January 2011. However, the Board finds that the January 2011 opinion is incomplete. Specifically, the examiner did not clarify what diagnosis, if any, accounts for the Veteran's bilateral leg complaints. In that connection, the Board notes that the Veteran was diagnosed with "lumbar radiculopathy" in June 2011. Further, the medical opinion did not address aggravation of the Veteran's bilateral leg condition from the service-connected postoperative low back strain. As such, this opinion requires an addendum to address the deficiencies. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the January 2011 VA examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the reviewer must clarify the diagnosis, or diagnoses, associated with the Veteran's bilateral leg condition. In determining diagnosis, the examiner must specifically consider the Veteran's June 2011 diagnosis of lumbar radiculopathy. For each such diagnosis assigned, the examiner must determine if it is at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral leg condition is proximately due to or aggravated (permanently worsened beyond the natural progress of the disorder) by the service-connected postoperative low back strain.

If aggravation is found, identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to the service-connected postoperative low back strain.

A detailed rationale for the opinion must be provided. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2. Thereafter, readjudicate the issue of entitlement to service connection for a bilateral leg condition as secondary to a service-connected postoperative low back strain. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).






